     Case 1:14-cv-06852-KPF-SDA Document 191 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINTER INVESTORS, LLC, et al,

                          Plaintiffs,              14 Civ. 6852 (KPF)
                   -v.-
                                                         ORDER
SCOTT PANZER, et al,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court previously held a pretrial conference in this matter on

September 2, 2020. During that conference, the Court ordered both parties to

produce additional discovery material and submit to forensic investigation of

specified computers. The parties are hereby ORDERED to submit a joint letter,

on or before December 4, 2020, notifying the Court of the status of the

production and forensic investigations. The parties should also discuss any

remaining discovery disputes or other issues requiring the Court’s attention, as

well as anticipated next steps in these proceedings.


      SO ORDERED.

Dated:      November 17, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
